LANGDON, P. J.
The defendant was charged with rape, accomplished by force and violence. The evidence introduced to support the charge leaves no possible doubt of defendant’s guilt. This evidence stands unchallenged, as no testimony was offered by the defendant.
The points raised by appellant are trivial and devoid of any merit whatsoever and not worthy of discussion here. Under the circumstances, no useful purpose could be served by setting forth a statement of the facts and thereby spreading the filth of this record over the pages of the Appellate Reports.
The judgment is affirmed.
Sturtevant, J., and Nourse, J., concurred.